          Case 2:21-cv-00839-JDW Document 31 Filed 08/23/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JMR HOLDINGS,LLC, individually and
on behalf of all others similarly
situated,                                   Case No. 2:21-cv-00839-JDW

              Plaintiff,

     v.

VALLEY FORGE INSURANCE CO.,

              Defendant.


                                    ORDER

      AND NOW, this 23rd day of August, 2021, for the reasons stated in the

accompanying Memorandum, it is ORDERED that Defendant’s Motion to Dismiss

(ECF No. 19) is GRANTED and JMR Holding’s amended complaint is DISMISSED

WITH PREJUDICE. The Clerk of Court shall mark this case closed for statistical

purposes.

                                           BY THE COURT:


                                           /s/ Joshua D. Wolson
                                           Hon. Joshua D. Wolson
                                           United States District Judge
